Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 1 of 197
                                                             CLERK OF SUPERIOR COURT
                                                            RICHMOND COUNTY, GEORGIA
                                                            2018RCCV00566
                                                              CARL C. BROWN JR.
                                                             NOV 06, 2018 10:20 AM




                              Exhibit "A"
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 2 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 3 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 4 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 5 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 6 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 7 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 8 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 9 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 10 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 11 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 12 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 13 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 14 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 15 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 16 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 17 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 18 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 19 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 20 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 21 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 22 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 23 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 24 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 25 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 26 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 27 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 28 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 29 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 30 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 31 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 32 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 33 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 34 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 35 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 36 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 37 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 38 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 39 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 40 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 41 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 42 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 43 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 44 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 45 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 46 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 47 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 48 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 49 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 50 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 51 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 52 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 53 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 54 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 55 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 56 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 57 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 58 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 59 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 60 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 61 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 62 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 63 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 64 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 65 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 66 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 67 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 68 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 69 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 70 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 71 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 72 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 73 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 74 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 75 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 76 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 77 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 78 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 79 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 80 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 81 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 82 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 83 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 84 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 85 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 86 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 87 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 88 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 89 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 90 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 91 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 92 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 93 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 94 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 95 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 96 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 97 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 98 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 99 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 100 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 101 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 102 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 103 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 104 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 105 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 106 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 107 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 108 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 109 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 110 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 111 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 112 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 113 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 114 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 115 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 116 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 117 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 118 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 119 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 120 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 121 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 122 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 123 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 124 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 125 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 126 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 127 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 128 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 129 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 130 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 131 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 132 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 133 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 134 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 135 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 136 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 137 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 138 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 139 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 140 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 141 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 142 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 143 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 144 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 145 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 146 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 147 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 148 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 149 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 150 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 151 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 152 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 153 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 154 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 155 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 156 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 157 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 158 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 159 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 160 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 161 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 162 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 163 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 164 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 165 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 166 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 167 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 168 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 169 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 170 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 171 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 172 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 173 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 174 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 175 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 176 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 177 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 178 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 179 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 180 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 181 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 182 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 183 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 184 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 185 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 186 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 187 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 188 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 189 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 190 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 191 of 197
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 192 of 197
      Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 193 of 197


LMS Packing Slip


Package ID: 3023165
Tracking Number:                                   783772947095

Package Recipient:                                  Lauren Watson

Recipient Company:                                 Morgan, Lewis & Bockius LLP

                                                   1 Federal St      Boston MA 02110-1726
Recipient Address:                                 USA
Phone Number:                                      6173417796


Package Contents:
Transmittal   Number   Case NumbeJ-    Title of Action
18962846               2018RCCY00566   Daesang   Corporation   vs. The Nutrasweet   Company
               Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 194 of 197




                                                                                                                        KOC / ALL
                                                                                                     Transmittal Number: 18962846
Notice of Service of Process                                                                            Date Processed: 11/14/2018


Primary Contact:             Lauren Watson
                             Morgan, Lewis & Bockius LLP
                             1 Federal St
                             Boston, MA 02110-1726

Entity:                                       Manus Bio Inc.
                                              Entity 10 Number     3821611
Entity Served:                                Manus Bio, Inc.
Title of Action:                              Oaesang Corporation      vs. The Nutrasweet     Company
Document(s)      Type:                        Summons/Complaint
Nature of Action:                             Contract
Court! Agency:                                Richmond County Superior Court, GA
Case/Reference      No:                       2018RCCV00566
Jurisdiction     Served:                      Georgia
Date Served on CSC:                           11/13/2018
Answer or Appearance        Due:              20 Days
Originally     Served On:                     CSC
How Served:                                   Personal Service

Sender Information:                           Davis A. Dunaway
                                              706-722-4481

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                     To avoid potential delay, please do not send your response to CSC
                      251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I sop@cscglobal.com
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 195 of 197

                                                                                                              #:   EFILED IN OFFICE
                SUPERIOR COURT OF RICHMOND COUNTY                   COURT                                   CLERK OF SUPERIOR
                                                  RICHMOND COUNTY, GEORGIA
                         STATE OF GEORGIA         2018RCCV00566
                                                                                                              CARL C. BROWN JR.
                                                                                                             NOV 06, 2018 10:20 AM

                                                                                                        _J1~·A7~~       H'-1!1iuHolrlle~ $ulhv::m. elc! k
                                                                                                                          Rtchmond County, Geof~ia




                              CIVIL ACTION        NUMBER        2018RCCV00566
      Daesang   Corporation


      PLAINTIFF
                                                          VS.
      The Nutrasweet  Company
      Manus Bio, Inc.

      DEFENDANTS



                                                 SUMMONS
      TO THE ABOVE            NAMED     DEFENDANTS:

      You are hereby summoned and required to file with the Clerk ()fsaid                  court and serve upon the
      Plaintiff's attorney, whose name and:address is:
                                      Davis Dunaway
                                      Hull Barrett,   P.c.
                                      80 I Broad Street
                                      7th Floor
                                      Augusta, Georgia 30901
      an answer to the complaint which is herewith served upon you, within ::0 days after service                  of
      this sumlllons upon you, exclusive of the day of service. lfyou fail to do so, judgment by
      default will be taken against you for the relief demanded in the complaint.

      This 6th day of November,         2018.
                                                                Clerk   ()f   Superior   Court




                                                                               Hattie Holmes Sullivan, Clerk
                                                                                 Richmond County, Georgia




                                                                                                            Page 1 of I
~---- ---------.---.----          -r---<_'~----------_---------- -- -- .~
                          Case 1:18-cv-00214-JRH-BKE
                                  ,-
                                                        ,
                                                     Document
                                                       -,     1-1 Filed 12/11/18 Page 196 of 197
                                                                                                        -·1
                                             "
                                              \,                                                        V
                                                                                                                                                                                                                Print Form
                                                                                                   ·~f
                                                                                                    ';
             ~HERIFI·'S ENTR y           or: SERVICE                                                    "
                                              v,'("':                                                                                            'Superior     Court     0            Magistrate       Court     L;
             Civil    Action     No_ 2018RCCV00566                                                                                               State Court             0            Probate      COllrt         ::'l
                                                                                                                                                 Juvenile      Court     0

             Date Filed November                   6,2018                                                                                        Georgia,      Richmond                         COUNTY

                                                                                                                                                 Daesang        Corporation
             Attorney's        Address

               Davis      A. Dunaway,              Esq.                                                                                                                                             Plaintiff
                                         ------------------
               Hull Barrett,       P.C.                                                                                                                        VS.

               P.O.    Box 1564,         Augusta,           Georgia          30903
                                                                                                                                                 The    Nutrasweet        Company;
             Name      and Address         of Pariy         to Served
                                                                                                                                                 Manus       Bio, Inc.
             Manus        Bio, Inc., Corporation                   Service     Co.                                                                                                                  Defendant

             40 Technology           Parkway              South,      #300


             Norcross,         Georgia     30092
                                                                                                                                                                                                    Garnishee
                                                                                          SHERIFF'S                   ENTRY OF SERVICE

             PERSONAL
             I have this day served the dcfcndant                                                                                                                                      personally     with a cory
        IJ   of the within action and summons.


             NOTORIOUS
             I have this day served the defendant                                                                                                                                                   _by leaving a
             copy of the action and summons at his most notorious                       place abode in this County_


        J    Delivered same into hands of                                                                                                                                               described as follows:
             age, about               years; weight .                                    pounds; height                                  feet and                      inches, domiciled at the residence of
             defendant.


             CORPORATION                                                                          il
             Se~cdthede~ndam                                       ~~ __   '_·_~_~_,_t~\~,_~~
                                                                                           i~.)_I~/-~.                                                                                              aco~or~ion

                                                                                                   \.         \   t                 /-
             by leaving a copy of the within action and summons with          1"\\, \~~      Il.  """"'"'
                                                                                                       I.L~ ,. ((
             In charge of the. office and place of doing business of said Corporation in this CountY_             . "'i".

             TACK & MAlL
             I have this day served the above styled affidavit and summons on the defendant(s) by posting a copy of the same to the door of the premises
             desig11ated in said affidavit and on the same day of such posting by depositing a true copy of same in the United States Mail, F,irst Class in an
        o    envelope properly addressed to the defcndant(s) at the address shown in said SU1111110ns,
                                                                                                    with adequate                                               postage affixed thereon containing          notice
             to tht: defendant(s) to answer said summons at the place stated in the summons.


             NON EST
             Diligent search made and defendant                                                                       ~--------------------------_---------_
        LJ   not to be found in the jurisdiction               of this Court.
             ---_._----------------------------------------

             This      I~         day of            /\,_j ()       U                    I t;.-'
                                                                                     ,20-0-
                     -~-                                                                                                                  -.\,

                                                                                                                                            )     '(   ."              ---(::;   (
                       DEPUTY
                                                                                                  CLERK'S COpy
                                                                                                                                                                          )


                                                                                                                                                                                 \.
Case 1:18-cv-00214-JRH-BKE Document 1-1 Filed 12/11/18 Page 197 of 197

                                                                      Service of Process
                                                                      Transmittal
                                                                      11/14/2018
                                                                      CT Log Number 534408692
TO:     Bernard Kramer
        McDermott Will & Emery LLP
        444 W Lake St Ste 4000
        Chicago, IL 60606-0029

RE:     Process Served in Georgia

FOR:    The NutraSweet Company (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                DAESANG CORPORATION, Pltf. vs. THE NUTRASWEET COMPANY and MANUS BIO, INC.,
                                Dfts.
DOCUMENT(S) SERVED:             Entry, Summons, Complaint, Attachment(s)
COURT/AGENCY:                   Richmond County Superior Court, GA
                                Case # 2018RCCV00566
NATURE OF ACTION:               Property Damage Litigation
ON WHOM PROCESS WAS SERVED:     C T Corporation System, Lawrenceville, GA
DATE AND HOUR OF SERVICE:       By Process Server on 11/14/2018 at 11:06
JURISDICTION SERVED :           Georgia
APPEARANCE OR ANSWER DUE:       Within 30 days after service, exclusive of the day of service
ATTORNEY(S) / SENDER(S):        David E. Hudson
                                Hull Barrett, P.C.
                                PO Box 1564
                                Augusta, GA 30903-1564
                                (706) 722-4481
ACTION ITEMS:                   SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780107808887

                                Email Notification, Bernard Kramer bkramer@mwe.com

SIGNED:                         C T Corporation System
ADDRESS:                        289 S Culver St.
                                Lawrenceville, GA 30046-4805
TELEPHONE:                      214-932-3601




                                                                      Page 1 of 1 / JR
                                                                      Information displayed on this transmittal is for CT
                                                                      Corporation's record keeping purposes only and is provided to
                                                                      the recipient for quick reference. This information does not
                                                                      constitute a legal opinion as to the nature of action, the
                                                                      amount of damages, the answer date, or any information
                                                                      contained in the documents themselves. Recipient is
                                                                      responsible for interpreting said documents and for taking
                                                                      appropriate action. Signatures on certified mail receipts
                                                                      confirm receipt of package only, not contents.
